internal_revenue_service number info release date index no 4081-dollar_figure date dear i am responding to your date letter on behalf of your constituent asked why diesel_fuel is taxed if it is for a vehicle but not if it is for home heating he also notes diesel_fuel for a vehicle is cheaper per gallon than heating fuel even with the taxes in the revenue act of the congress imposed the tax on any liquid not taxed at that time under section of the internal_revenue_code relating to gasoline naphtha etc sold to any owner lessee or operator of a diesel-powered highway vehicle for use as fuel in the vehicle the congress imposed the tax on the retailer selling the diesel_fuel for highway use according to the report of the house_committee_on_ways_and_means house of representatives report no the congress imposed the tax on diesel_fuel to prevent discrimination against vehicles powered by gasoline gasoline has been taxed since further the revenue act of allowed a tax_refund if diesel_fuel was sold for use in a diesel-powered highway vehicle and later used in a nontaxable manner for example as heating fuel the reports from the house_committee_on_ways_and_means senate committee on finance and the conference committee that accompany the legislation enacted as the revenue act of do not discuss further why diesel_fuel was not taxed if sold for uses other than in a diesel-powered highway vehicle such as home heating the highway revenue act of established the highway_trust_fund to fund federal- aid highway programs and the new interstate system before establishment of the trust fund the general fund funded highway programs the trust fund was and continues to be financed by certain highway user taxes including the tax on diesel_fuel for information on the reasons for the price difference between diesel_fuel sold for a highway vehicle and diesel_fuel sold for home heating diesel_fuel retailer should contact his i hope this information is helpful to you in responding to questions please contact me or if you have any sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch
